DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is responsive to the following communication: a response to a restriction/election filed on 04/06/2021 where: 
Applicants elects to prosecute Species I (claims 1-8) drawn to a policy-based method using a mobile device, for examination on the merits. Election of Species I is made without traverse.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities:  There seem to be a typo on line 5 of claim 1 after the word “application” there is a “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2007/0107048, hereinafter Hall) in view of Lim (US 2007/0156659).


Regarding claim 1, Hall teaches: A policy-based printing ([0019-0020, 0028], In one of these embodiments, a network 104' may be a private network and a network 104 may be a public network and [0038], Output devices include video displays, speakers, inkjet printers, laser printers, and dye-sublimation printers) method comprising:  
authenticating a user of a mobile application to send a request to a private server using a public server ([0020, 0053, 0054], see fig. 3, An intermediate machine 106x receives, from the client machine 102, authentication credentials associated with a user of the client machine 102, authenticates the user, and impersonates the client machine 102). 

Hall does not explicitly teach: selecting a document stored on the private server using the mobile application; 
sending the request to print the document from the mobile application; 
applying a policy by the private server to determine whether the request is acceptable, 
wherein the policy corresponds to the user and is stored at the private server; 
retrieving the document from the private server to the public server if the request is acceptable; 
downloading the document at a mobile device from the public server, wherein the mobile application executes on the mobile device; 

printing the document at the printing device. 

However, Lim teaches: selecting a document stored on the private server using the mobile application (see fig. 4 and [0060-0064], Referring to FIG. 4, policies are created and managed by a policy server 401. As discussed below, a policy may define to whom and under what conditions (or conditions) access to a document is granted or denied. [0073], To control document access and information usage, a policy enforcer may control user interface elements such as visual and input elements of an application program, commands and functionalities of an application program, and information presented to a user. For example, a visual element of an application program includes any of: a menu, a menu item, a button, a list box, a list item Also, [0049, 0051, 0060, 0071], An embodiment of the invention centrally manages policies or rules pertaining to the controlling of access to and usage of information including documents. While in one embodiment, communication network 124 is the Internet, in other embodiments, communication network 124 may be any suitable communication network including a local area network (LAN), a wide area network (WAN), a wireless network, a intranet, a private network, a public network, a switched network, and combinations of these, and the like. Client systems 113, 116, and 119 enable users to access and query information stored by server system 122. For example, if an application is word processing software, then information usage includes creating a file, opening a file, saving a file, saving a document as a different file, exporting or converting a file to a different format, printing a file); 
sending the request to print the document from the mobile application ([0129-0130], A file server policy enforcer is a type of document server policy enforcer. The file server policy enforcer controls access to and use of (e.g., copy or print) files on file servers.); 

wherein the policy corresponds to the user and is stored at the private server (see fig. 4 and [0130-0136], A workstation policy enforcer controls end-user usage of documents or information on workstations and application program functions );  
retrieving the document from the private server to the public server if the request is acceptable (see fig. 4 and [0064-0070], A workstation may be any computing device and computing environment from which document access or information usage request is originated. For example, if a document type is a file, then document accesses are file accesses that includes: opening/reading a file, reading a file when connected using VPN, opening a file at a particular time of a day, writing/saving a file, deleting a file, reading a file's permission (or security setting), changing a file's permission, reading a file's attribute, or changing a file's attribute. Another example is when a document type is an e-mail message on a mail server then document access refers to application program internal operations that can include: opening an e-mail, deleting an e-mail, reading an e-mail's attribute, or changing an e-mail's attribute. ); 
downloading the document at a mobile device from the public server, wherein the mobile application executes on the mobile device (see fig. 4 and [0064-70], For example, if a document type is a file, then document accesses are file accesses that includes: opening/reading a file, reading a file when connected using VPN, opening a file at a particular time of a day, writing/saving a file, deleting a file, reading a file's permission (or security setting), changing a file's permission, reading a file's attribute, or changing a file's attribute. Another example is when a document type is an e-mail message on a mail server then document access refers to application program internal operations that can include: opening an e-mail, deleting an e-mail, reading an e-mail's attribute, or changing an e-mail's attribute.); 

printing the document at the printing device (([0130-0136], Usage policies control whether users of that workstation are allowed to perform various actions such as sending, printing, or copying documents)). 

The motivation for the combination is that Hall and Lim are in the same field of endeavor, namely method for policy based document printing. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hall to include selecting a document stored on the private server using the mobile application; sending the request to print the document from the mobile application; applying a policy by the private server to determine whether the request is acceptable, wherein the policy corresponds to the user and is stored at the private server; retrieving the document from the private server to the public server if the request is acceptable; downloading the document at a mobile device from the public server, wherein the mobile application executes on the mobile device; sending the document to a printing device from the mobile device; and printing the document at the printing device as taught by Lim. The motivation/suggestion would have been to further enhance/improve the method for policy based printing of document since doing so would allow for securely enforcing accessing/printing of documents according to the user and the policy set for the user.    



Regarding claim 3, Hall and Lim teach: The policy-based printing method of claim 1, wherein the sending the document includes sending the document to a kiosk connected to the printing device (Lim, [0060-0064], a server making document access or information usage request (i.e., acting as a client in the context of the request), Internet kiosk, and information kiosk).

Regarding claim 4, Hall and Lim teach: The policy-based printing method of claim 3, further comprising indicating that the document is to be printed using the kiosk and sending the document to the kiosk from the mobile device (Lim, [0060-0064], a server making document access or information usage request (i.e., acting as a client in the context of the request), Internet kiosk, and information kiosk). 

Regarding claim 5, Hall and Lim teach: The policy-based printing method of claim 4, further comprising sending the document from the kiosk to the printing device (Lim, [0060-0064], a server making document access or information usage request (i.e., acting as a client in the context of the request), Internet kiosk, and information kiosk). 



Regarding claim 7, Hall and Lim teach: The policy-based printing method of claim 6, further comprising providing the authentication token to the private server to authenticate the user (a launch ticket uniquely identifying a logon token. The client machine provides the launch ticket to the Hall, [0009], application server to access the resource residing in the second domain.). 

Regarding claim 8, Hall and Lim teach: The policy-based printing method of claim 1, wherein the selecting includes selecting the document from a list of documents stored on the private server using the mobile application (Lim, [0073], To control document access and information usage, a policy enforcer may control user interface elements such as visual and input elements of an application program, commands and functionalities of an application program, and information presented to a user. For example, a visual element of an application program includes any of: a menu, a menu item, a button, a list box, a list item). 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675